Citation Nr: 0946178	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-03 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salisbury, 
North Carolina


THE ISSUE

Entitlement to eligibility for a clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 administrative decision of the 
Department of Veterans' Affairs (VA) Medical Center in 
Salisbury, North Carolina.  In that decision, the VA Medical 
Center denied entitlement to a clothing allowance.  

In November 2009, the Board granted the Veteran's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service connected skin disability requires the 
use of medications that cause irreparable damage to his 
outergarments.


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance are met.  
38 U.S.C.A. §§ 1162, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.810 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claim for a clothing allowance, 
the claim is substantiated, and there are no further VCAA 
duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Analysis

A Veteran is entitled to a clothing allowance if he:  (1) 
because of a service connected disability, wears or uses a 
prosthetic or orthopedic appliance (including a wheelchair) 
that tends to wear out or tear his clothing; or (2) uses 
medication that a physician has prescribed for a skin 
condition due to a service connected disability that causes 
irreparable damage to the Veteran's outergarments.  38 
U.S.C.A. 
§ 1162.

Where a claim for a clothing allowance is based on medication 
use, an annual clothing allowance is payable if the Chief 
Medical Director or designee certifies that because of the 
use of a physician prescribed medication for a skin condition 
which is due to a service connected disability irreparable 
damage is done to the Veteran's outergarments.  38 C.F.R. 
§ 3.810(a)(2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b). 

The Veteran's only service connected disability is a fungus 
infection of the hands, groin, penis, thighs, and legs.  He 
claims that the medications he has been prescribed for his 
skin disability get on his clothes and cannot be removed, 
thereby causing irreparable damage to his clothing.

The evidence indicates that the Veteran has been prescribed 
miconazole 2% powder, silver sulfadiazine cream 1%, and 
nystatin/triamcinolone cream for his skin disability.  He was 
awarded annual clothing allowances from 1997-1999 and from 
2002-2004 for use of medications for his skin disability, 
including silver sulfadiazine cream, triamcinolone cream, and 
miconazole powder.  The awards were based on certification of 
a Chief Medical Director or designee.

In August 2006, the RO sent an e mail message to a VA 
pharmacist asking if he could verify that topical medications 
prescribed for the Veteran's service connected skin 
disability caused irreparable damage to his outergarments.  
The pharmacist's response, in its entirety was "No."  It is 
not clear what records the pharmacist considered, whether he 
was aware of all of the Veteran's medications, and whether 
the "No" meant that the Veteran's topical medications did 
not cause outer garment damage, or merely that the pharmacist 
was unable to provide the requested verification.  His 
opinion was not accompanied by any explanation or rationale.  
Therefore, the opinion is entitled to little or no probative 
weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion 
comes from its reasoning; threshold considerations are 
whether the person opining is suitably qualified and 
sufficiently informed).

As the Veteran had been granted a clothing allowance on 
numerous occasions in the past based on the use of the same 
medications that he is currently prescribed for his service 
connected skin disability and the August 2006 opinion was 
unaccompanied by any explanation or reasoning, the evidence 
is at least in relative equipoise as to whether his 
prescribed skin medications cause irreparable damage to his 
outergarments.  Resolving all reasonable doubt in favor of 
the Veteran, the Board concludes that the criteria for 
entitlement to a clothing allowance are met.   38 U.S.C.A. 
§§ 1162, 5107(b); 38 C.F.R. § 3.810.


ORDER

Entitlement to a clothing allowance is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


